     Case: 4:20-cv-01096-SRC Doc. #: 6 Filed: 10/26/20 Page: 1 of 2 PageID #: 101




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EATSERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


CASSIE GREEN a.k.a.                                   )
CASSIE HAYES-MCDONALD                                 )
                                                      )
                        Plaintiff,                    )
                                                      )
v.                                                    )
                                                      )
EQUIFAX INFORMATION SERVICES,                         )      Civil Action No.
LLC, AMERICOLLECT, INC.,                              )      4:20-cv-01096-SRC
PENNSYLVANIA HIGHER EDUCATION                         )
ASSITANCE AGENCY PARENTS’                             )
ASSOCIATION, INC., FIRST PREMIER                      )
BANK, BARCLAYS BANK DELAWARE,                         )
ALLY FINANCIAL, INC., and                             )
COMENITY, LLC,                                        )
                                                      )
                        Defendants.                   )


      PLAINTIFF’S RESPONSE TO DEFENDANT COMENITY, LLC’S MOTION TO
                    COMPEL ARBITRATION AND TO DISMISS

         NOW COMES the Plaintiff, CASSIE GREEN, by and through her counsel, and responds

to Defendant Comenity, LLC’s (“Comenity”) Motion to Compel Arbitration and to Dismiss

Plaintiff’s claims as follows:

         1. Admit

         2. Denied.

         3. Denied.

         4. Admits lawsuit was filed but denies Plaintiff agreed to the arbitration agreement.

         5. Denied.

         6. No answer required.
  Case: 4:20-cv-01096-SRC Doc. #: 6 Filed: 10/26/20 Page: 2 of 2 PageID #: 102




          WHEREFORE, Plaintiff requests that this Court deny Comernity’s Motion to Compel

      Arbitration and to Dismiss, relying on her Suggestions in Support, filed

      contemporaneously with this response.

                                              Respectfully submitted,

DATED: October 26, 2020


                                              By: /s/Richard M. Maseles
                                              Richard M. Maseles
                                              ED MO Bar # 58243MO
                                              110 Crestmere Ave.
                                              Columbia, MO 65203
                                              richard@richardmaseles.com
                                              Attorneys for Plaintiff,
                                              Cassie Green a.k.a.
                                              Cassie Hayes- McDonald




                                  Certificate of Service

       On October 26, 2020, I served a copy of the foregoing document upon all parties and
counsel as their addresses appear of record via the Court’s CM/ECF system.

                                  /s/ Richard M. Maseles
